Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 15, and 20 were amended, and claim 7 was cancelled. Claims 1-6, and 8-20 are pending and have been examined.

Response to Arguments

Amended claim 1 recites contingent limitation when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel; else when the difference is less than the predetermined threshold, the composite kernel is an average of the plurality of replicated kernels.  Per MPEP 2111.04 (II), the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent is not met. In rejecting the independent method claim 1, the examiner is not required to provide a rejection (even though such rejection is provided below) of the contingent limitations when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel; else when the difference is less than the predetermined threshold, the composite kernel is an average of the plurality of replicated kernels.
Applicant’s arguments on page 1 of the REMARKS filed May 11th, 2022 have been considered but are moot in light of the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2016/0358068A1), in view of Fishel (US 2019/0340488A1), further in view of Worthington (US7359576B1), further in view of Van Nostrand (US5008752).

Regarding claim 1, Brothers teaches A method of compressing kernels; the method comprising: detecting a plurality of replicated kernels ([0006] the executable operations may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network. The convolution kernels of the group are similar to one another).
Generating a composite kernel from the plurality of replicated kernels ([0038] in another aspect, the base convolution kernel may be determined as a function of the convolution kernels of the group. For example, the system may determine an average, or weighted average, of the convolution kernels in the group. The examiner notes that Brothers, as previously stated, teaches selecting similar kernels ([0006] the executable operations may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network. The convolution kernels of the group are similar to one another), the examiner also notes that a base convolution kernel is determined based on the average of those similar kernels).
else when the difference is less than the predetermined threshold, the composite kernel is an average of the plurality of replicated kernels [0023] Neural network analyzer 105 has determined that convolution kernels K1, K2, and K3 are similar and formed a group 120. The results of applying convolution kernels K1, K2, K3, and K4 are summed to generate an output feature map 125. The examiner notes that Brothers determines similarity between kernels based on the difference being less than the similarity criterion [0055-0057], the examiner interprets that similarity criterion to be the claimed predetermined threshold.
storing the composite kernel ([0042] The modified neural network may be output and stored for subsequent use. The examiner notes that Brothers goes further in defining what output means ([0096] As defined herein, the term "output" means storing in physical memory elements).
However, even though Brothers teaches the composite kernel, they fail to explicitly teach comprising kernel data and meta data. Brothers also fails to explicitly teach wherein generating the composite kernel comprises determining a difference between a first of the plurality of replicated kernels and a second of the plurality of replicated kernels. Furthermore, Brothers fails to explicitly teach when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel.
On the other hand, Fishel teaches comprising kernel data and meta data ([0081] the compressed kernel data may include indexes of the LUT that indicate representative values approximating kernel coefficients, and identification of a mask that indicates locations of non-zero coefficients in the kernel. The examiner notes that Brothers and Fishel are both considered analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers’ computation reduction model to incorporate comprising kernel data and meta data as taught by Fishel [0081] to more efficiently load kernel data).
Furthermore, Worthington teaches wherein generating the composite kernel comprises determining a difference between a first of the plurality of replicated kernels and a second of the plurality of replicated kernels ([Col. 9, Line 8] If the filter specifies substantially the same filter kernel for Subsequent pixels in a sequence ('Yes' branch of decision 240), the system specifies a difference kernel for the sequence (step 250). The difference kernel is defined based on local differences between two kernels that are defined by the same filter kernel centered at two different center locations. The examiner notes that Brothers/Fishel and Worthington are considered analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers/Fishel’ computation reduction model to incorporate wherein generating the composite kernel comprises determining a difference between a first of the plurality of replicated kernels and a second of the plurality of replicated kernels as taught by Worthington [Col. 9, Line 8] to process electronic depth of field filtering of an image [Col. 1, Line 44]).
Furthermore, Van Nostrand teaches when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel [Column 5, Line 45]  As noted above, a preferred interpolation kernel for continuous tone images is cubic convolution, and a preferred interpolation kernel for alphanumeric text is replication. Since continuous tone images are characterized by smoothly changing density levels, and alphanumeric text is characterized by abrupt transitions from black to white, the interpolation kernel selector 15 operates by examining the difference between successive signal values (P or P'), and employing cubic convolution when the differences are below a predetermined threshold, and replication when the differences exceed the predetermined threshold. The examiner notes that Brothers/Fishel/Worthington and Van Nostrand are considered analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers/Fishel/Worthington’ computation reduction model to incorporate when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel as taught by Van Nostrand [Column 5, Line 45] to select the appropriate kernels for different tasks such as continuous tone images and alphanumeric text).

Regarding claim 6, Brothers/Fishel teach The method of compressing kernels according to Claim 1, wherein the step of generating the composite kernel comprises producing an average kernel based upon the replicated kernels ([0038 on Brothers] In another aspect, the base convolution kernel may be determined as a function of the convolution kernels of the group. For example, the system may determine an average, or weighted average, of the convolution kernels in the group. The examiner notes that Brothers, as previously stated, teaches selecting a group of similar kernels ([0006] The executable operations may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network. The convolution kernels of the group are similar to one another). The examiner also notes that those similar kernels as taught by Brothers are used in producing a base convolution kernel that is a function of both similar kernels).

Regarding claim 8, Brothers/Fishel teach The method of compressing kernels according to Claim 1, wherein the composite kernel comprises a first kernel of the plurality of replicated kernels ([0036 on Brothers] In illustration, consider an exemplary group including convolution kernels K1, K2, and K3. In this example, convolution kernel K1 may have the smallest weights. Convolution kernel K2 may have weights of 2.3 times the weights of convolution kernel K1. Convolution kernel K3 may have weights that are 3 times the weights of convolution kernel K1. The system may select convolution kernel K1, convolution kernel K2, or convolution kernel K3 as the base convolution kernel depending upon the base selection metric. The examiner notes that Brothers, as previously stated, teaches selecting a group of similar kernels ([0006] The executable operations may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network. The convolution kernels of the group are similar to one another). The examiner also notes that one of these similar kernels as taught by Brothers is being selected as the base convolution kernel).

Regarding claim 11, Brothers/Fishel teach The method of compressing kernels according to Claim 1, wherein the step of detecting a plurality of replicated kernels occurs during a training phase of a convolutional neural network ([0031 on Brothers] For example, the neural network that is processed may be trained to a point where the weights of the neural network have converged or substantially converged. In particular, a training process has determined a set of weights (e.g., convolution kernels) that provides the neural network with the desired input-output relationship).

Regarding claim 12, Brothers/Fishel teach The method of compressing kernels according to Claim 11, further comprising a step of retraining the convolutional neural network using the composite kernels ([0029 on Brothers] As part of the retraining, the neural network may be redefined in terms of base convolution kernels, scaling factors, and the convolution weights. The examiner notes that, as previously stated, Brothers teaches a base convolution kernel ([0038] In another aspect, the base convolution kernel may be determined as a function of the convolution kernels of the group. For example, the system may determine an average, or weighted average, of the convolution kernels in the group. The examiner also notes that this base convolution kernel, according to Brothers, defines the retraining of the neural network).

Regarding claim 13, Brothers/Fishel teach The method of compressing kernels according to Claim 1, wherein the step of detecting a plurality of replicated kernels occurs prior to a training phase of a convolutional neural network ([0022 on Brothers] In general, neural network analyzer 105 may identify groups of Convolution kernels from neural network 110 that are considered similar, for example, based on a similarity criterion. The examiner notes that according to Brothers [Fig. 1] the neural network analyzer performs this identification process prior to the neural network training phase).

Regarding claim 20, Brothers teaches A non-transitory computer-readable storage medium comprising computer-executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to compress kernels the instructions comprising: detecting a plurality of replicated kernels ([0006] the executable operations may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network. The convolution kernels of the group are similar to one another).
Generating a composite kernel from the replicated kernels ([0038] in another aspect, the base convolution kernel may be determined as a function of the convolution kernels of the group. For example, the system may determine an average, or weighted average, of the convolution kernels in the group. The examiner notes that Brothers, as previously stated, teaches selecting similar kernels ([0006] the executable operations may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network. The convolution kernels of the group are similar to one another), the examiner also notes that a base convolution kernel is determined based on the average of those similar kernels).
else when the difference is less than the predetermined threshold, the composite kernel is an average of the plurality of replicated kernels [0023] Neural network analyzer 105 has determined that convolution kernels K1, K2, and K3 are similar and formed a group 120. The results of applying convolution kernels K1, K2, K3, and K4 are summed to generate an output feature map 125. The examiner notes that Brothers determines similarity between kernels based on the difference being less than the similarity criterion [0055-0057], the examiner interprets that similarity criterion to be the claimed predetermined threshold.
storing the composite kernel ([0042] The modified neural network may be output and stored for subsequent use. The examiner notes that Brothers goes further in defining what output means ([0096] As defined herein, the term "output" means storing in physical memory elements).
However, even though Brothers teaches the composite kernel, they fail to explicitly teach comprising kernel data and meta data. Brothers also fails to explicitly teach wherein generating the composite kernel comprises determining a difference between a first of the plurality of replicated kernels and a second of the plurality of replicated kernels. Furthermore, Brothers fails to explicitly teach when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel.
On the other hand, Fishel teaches comprising kernel data and meta data ([0081] the compressed kernel data may include indexes of the LUT that indicate representative values approximating kernel coefficients, and identification of a mask that indicates locations of non-zero coefficients in the kernel. The examiner notes that Brothers and Fishel are both considered analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers’ computation reduction model to incorporate comprising kernel data and meta data as taught by Fishel [0081] to more efficiently load kernel data).
Furthermore, Worthington teaches wherein generating the composite kernel comprises determining a difference between a first of the plurality of replicated kernels and a second of the plurality of replicated kernels ([Col. 9, Line 8] If the filter specifies substantially the same filter kernel for Subsequent pixels in a sequence ('Yes' branch of decision 240), the system specifies a difference kernel for the sequence (step 250). The difference kernel is defined based on local differences between two kernels that are defined by the same filter kernel centered at two different center locations. The examiner notes that Brothers/Fishel and Worthington are considered analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers/Fishel’ computation reduction model to incorporate wherein generating the composite kernel comprises determining a difference between a first of the plurality of replicated kernels and a second of the plurality of replicated kernels as taught by Worthington [Col. 9, Line 8] to process electronic depth of field filtering of an image [Col. 1, Line 44]).
Furthermore, Van Nostrand teaches when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel [Col. 5, Line 45]  As noted above, a preferred interpolation kernel for continuous tone images is cubic convolution, and a preferred interpolation kernel for alphanumeric text is replication. Since continuous tone images are characterized by smoothly changing density levels, and alphanumeric text is characterized by abrupt transitions from black to white, the interpolation kernel selector 15 operates by examining the difference between successive signal values (P or P'), and employing cubic convolution when the differences are below a predetermined threshold, and replication when the differences exceed the predetermined threshold. The examiner notes that Brothers/Fishel/Worthington and Van Nostrand are considered analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers/Fishel/Worthington’ computation reduction model to incorporate when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel as taught by Van Nostrand [Col. 5, Line 45] to select the appropriate kernels for different tasks such as continuous tone images and alphanumeric text).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2016/0358068A1), in view of Fishel (US 2019/0340488A1), and further in view of Li (AN EFFICIENT DEEP CONVOLUTIONAL NEURAL NETWORKS MODEL FOR COMPRESSED IMAGE DEBLOCKING – 2017).

Regarding claim 2, Brothers/Fishel teach The method of compressing kernels according to Claim 1, wherein the replicated kernels. However, Brothers/Fishel do not explicitly teach exhibit cyclic rotation.
On the other hand, Li teaches exhibit cyclic rotation ([Page 1323, Para. 2] We use the training set and test set of BSDS500 dataset [16] as our training set. To get more training images, we adopt data augmentation for training set in two steps. Down-sample: Each image is down sampled with factor of 1/1.5, 1/2, 1/2.5, 1/3, 1/3.5 and 1/4. Rotation: each image is rotated by a degree of 90, 180 and 270. The examiner notes that similar kernels would still be similar after undergoing the same data augmentation. For example, if two similar images are reduced by the same factor and rotated by the same angle, they would still be similar. The examiner also notes that undergoing rotations of 90, 180, and 270 degrees represent cyclic rotation. The examiner also notes that Brothers/Fishel and Li are considered to be analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Brothers/Fishel)’s computation reduction model to incorporate exhibit cyclic rotation as taught by Li [Page 1323, Para. 2] to increase the sample size of the neural network training data sets).

Regarding claim 3, Brothers/Fishel teach The method of compressing kernels according to Claim 1, wherein the replicated kernels. However, Brother/Fishel do not explicitly teach exhibit 90-degree cyclic rotation.
On the other hand, Li teaches exhibit 90-degree cyclic rotation ([Page 1323, Para. 2] We use the training set and test set of BSDS500 dataset [16] as our training set. To get more training images, we adopt data augmentation for training set in two steps. Down-sample: Each image is down sampled with factor of 1/1.5, 1/2, 1/2.5, 1/3, 1/3.5 and 1/4. Rotation: each image is rotated by a degree of 90, 180 and 270. The examiner notes that similar kernels would still be similar after undergoing the same data augmentation. For example, if two similar images are reduced by the same factor and rotated by the same angle, they would still be similar. The examiner also notes that undergoing rotations of 90, 180, and 270 degrees represent cyclic rotation. The examiner also notes that Brothers/Fishel and Li are considered to be analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Brothers/Fishel)’s computation reduction model to incorporate exhibit 90-degree cyclic rotation as taught by Li [Page 1323, Para. 2] to increase the sample size of the neural network training data sets).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2016/0358068A1), in view of Fishel (US 2019/0340488A1), and further in view of Sedighi (Histogram Layer, Moving Convolutional Neural Networks Towards Feature-Based Steganalysis – 2017).

Regarding claim 4, Brothers/Fishel teach The method of compressing kernels according to Claim 1, wherein a first of the replicated kernels is. However, Brother/Fishel do not explicitly teach a mirror of a second of the replicated kernels.
On the other hand, Sedighi teaches a mirror of a second of the replicated kernels ([P.4, Col. 2, Para. 2, Line 9] the PSRM not only uses each random kernel itself but also its rotated and mirrored versions for collecting local statistics. The examiner notes that Brothers/Fishel and Sedighi are considered to be analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Brothers/Fishel)’s computation reduction model to incorporate a mirror of a second of the replicated kernels as taught by Sedighi [P.4, Col. 2, Para. 2, Line 9] to compactify and further optimize existing features).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2016/0358068A1), in view of Fishel (US 2019/0340488A1), and further in view of Mei (US 2009/0129636A1).

Regarding claim 5, Brothers/Fishel teach The method of compressing kernels according to Claim 1. However, Brothers/Fishel do not explicitly teach wherein the meta data is indicative of the cyclic rotation of the plurality of replicated kernels.
On the other hand, Mei teaches wherein the meta data is indicative of the cyclic rotation of the plurality of replicated kernels ([0003] Many newer digital cameras have built-in orientation sensors and the output of the sensor is used to set the exchangeable image file format (EXIF) orientation flag in the image file's metadata to reflect the position of the camera with respect to the ground. The EXIF orientation flag has a value that ranges from 1 to 8 that indicates 8 orientations for the image. As FIG. 1 shows. The examiner notes that Mei teaches in [Fig. 1] different image positions that are rotated 90, 180, 270, and 360 degrees. The examiner also notes that Brothers/Fishel and Mei are considered to be analogous because they are in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Brothers/Fishel)’s image processing model to incorporate wherein the meta data is indicative of the cyclic rotation of the plurality of replicated kernels as taught by Mei [0003] to detect proper image orientation).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2016/0358068A1), in view of Fishel (US 2019/0340488A1), and further in view of Wang (US 2019 / 0122115A1).

Regarding claim 9, Brothers/Fishel teach The method of compressing kernels according to Claim 8, wherein for each of the plurality of replicated kernels, the step of generating a composite kernel. However Brothers/Fishel do not explicitly teach comprises: aligning a second kernel of the plurality of replicated kernels with the first kernel of the plurality of replicated kernels. Furthermore, Brothers/Fishel do not explicitly teach determining a delta kernel, wherein the delta kernels is indicative of the difference between the first kernel and the aligned second kernel; and. Furthermore, Brothers/Fishel do not explicitly teach setting the composite kernel to the delta kernel.
On the other hand, Wang teaches comprises: aligning a second kernel of the plurality of replicated kernels with the first kernel of the plurality of replicated kernels ([0013] two images can be input into the system 200: a reference image 210 and a distorted image 212. The system 200 provides processing by respective dual collections 220 and 22 of convolutional layers, pooling layers, and concatenation layers which feed into fully connected layers 230 and 232. Results are provided by a loss layer that implements a Euclidean loss or other suitable loss function to provide quantitative image comparisons. The examiner notes that Brothers [0006] teaches replicated kernels as shown in claim 1. The examiner also notes that Brothers/Fishel and Wang are considered to be analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Brothers/Fishel)’s computation reduction model to incorporate comprises: aligning a second kernel of the plurality of replicated kernels with the first kernel of the plurality of replicated kernels as taught by Wang [0013] to generate an image quality assessment).
Furthermore, Wang teaches determining a delta kernel, wherein the delta kernels is indicative of the difference between the first kernel and the aligned second kernel; and ([0013] two images can be input into the system 200: a reference image 210 and a distorted image 212. The system 200 provides processing by respective dual collections 220 and 22 of convolutional layers, pooling layers, and concatenation layers which feed into fully connected layers 230 and 232. Results are provided by a loss layer that implements a Euclidean loss or other suitable loss function to provide quantitative image comparisons. The examiner notes that Brothers/Fishel and Wang are considered to be analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Brothers/Fishel)’s computation reduction model to incorporate determining a delta kernel, wherein the delta kernels is indicative of the difference between the first kernel and the aligned second kernel; and as taught by Wang [0013] to generate an image quality assessment).
Furthermore, Wang teaches setting the composite kernel to the delta kernel ([0010] FIG. 3 illustrates differences between non-aligned reference and distorted images. The examiner notes that Wang teaches in [Fig. 3] an image representing the difference between two images. The examiner also notes that Brothers/Fishel and Wang are considered to be analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Brothers/Fishel)’s computation reduction model to incorporate setting the composite kernel to the delta kernel as taught by Wang [0010] to generate an image quality assessment).

Regarding claim 10, Brother/Fishel/Wang teach The method of compressing kernels according to Claim 9, wherein the step of generating a composite kernel further comprises the step of compressing the delta kernel ([0019 on Brothers] The embodiments described herein may be used to form more than one group within a convolution layer of a neural network. Further, the embodiments may be applied across a plurality of different convolution layers in the neural network. As such, the number of convolution operations performed when executing a neural network, once modified as described herein, may be significantly reduced. The examiner interprets compression as reducing the operations needed to execute something.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fishel (US 2019/0340488A1), in view of Mai (US 2009/0129636A1), and further in view of Ross (US 2016/0342893 A1).

Regarding claim 14 Fishel teaches A method of implementing a convolutional neural network using compressed kernels, the method comprising the steps of: extracting a kernel from the compressed kernels, wherein the kernel comprises kernel data and meta data ([0081] The compressed kernel data may include indexes of the LUT that indicate representative values approximating kernel coefficients, and identification of a mask that indicates locations of non-zero coefficients in the kernel. Fishel further teaches ([0022] The neural processor circuit includes multiple neural engines where each neural engine includes a kernel extract circuit to extract uncompressed kernel data from compressed kernel data, and a multiply-add (MAD) circuit for performing neural network operations on a portion of input data using the uncompressed kernel data). The examiner notes that Fishel uses decompression methods to extract decompressed data from kernels. That data includes kernel data and data about the kernel data.
On the other hand, Fishel fails to explicitly teach interrogating the meta data to determine any cyclic rotations. Furthermore, Fishel fails to explicitly teach applying the cyclic rotations to the kernel data to produce one or more rotated kernels; and. Furthermore, Fishel also fails to explicitly teach implementing the convolutional neural network using the one or more rotated kernels, wherein the compressed kernels are produced by a method according to Claim 1.
However, Mei teaches interrogating the meta data to determine any cyclic rotations ([0013] In step 206, the processor determines if the EXIF orientation tag indicates that the image is to be rotated +90 degrees or -90 degrees (i.e., the EXIF orientation tag has a value of 6 or 9). The examiner notes that Fishel and Mei are considered to be analogous because they are in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fishel’s computation reduction model to incorporate interrogating the meta data to determine any cyclic rotations as taught by Mei [0013] to detect proper image orientation).
Furthermore, Mei teaches applying the cyclic rotations to the kernel data to produce one or more rotated kernels; and ([0014] In step 208, the processor displays the image on a screen in the orientation indicated by the EXIF orientation tag. Specifically, the processor rotates the image according to the EXIF orientation tag and then displays the image. The examiner notes that Fishel and Mei are considered to be analogous because they are in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fishel’s computation reduction model to incorporate applying the cyclic rotations to the kernel data to produce one or more rotated kernels; and as taught by Mei [0014] to detect proper image orientation).
Furthermore, Ross teaches implementing the convolutional neural network using the one or more rotated kernels, wherein the compressed kernels are produced by a method according to Claim 1 ([0086] FIG. 11 is an example 1100 of how rotated kernel matrix structures are used to compute convolution calculations using a two-dimensional systolic array 1114. As shown in the example of FIG. 11, the received set of activation inputs can be activation inputs 1102, i.e., a 5x5 matrix of activation inputs, and an example set of weight inputs can be kernel structure 1104. The examiner notes that Fishel/Mai and Ross are considered to be analogous because they are in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Fishel/Mai)’s computation reduction model to incorporate implementing the convolutional neural network using the one or more rotated kernels, wherein the compressed kernels are produced by a method according to Claim 1 as taught by Ross [0086] to minimize complexity).

Claim(s) 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Brothers (US 2016/0358068A1), in view of Worthington (US7359576B1), further in view of Van Nostrand (US5008752).

Regarding claim 15 Brothers teaches Brothers teaches A system for compressing kernels, the system comprising: a detection module for detecting a plurality of replicated kernels ([0006] the executable operations may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network. The convolution kernels of the group are similar to one another).
a generation module for generating composite kernels from the plurality of replicated kernels ([0038] in another aspect, the base convolution kernel may be determined as a function of the convolution kernels of the group. For example, the system may determine an average, or weighted average, of the convolution kernels in the group. The examiner notes that Brothers, as previously stated, teaches selecting similar kernels ([0006] the executable operations may include determining a group including a plurality of convolution kernels of a convolution stage of a neural network. The convolution kernels of the group are similar to one another), the examiner also notes that a base convolution kernel is determined based on the average of those similar kernels).
else when the difference is less than the predetermined threshold, the composite kernel is an average of the plurality of replicated kernels [0023] Neural network analyzer 105 has determined that convolution kernels K1, K2, and K3 are similar and formed a group 120. The results of applying convolution kernels K1, K2, K3, and K4 are summed to generate an output feature map 125. The examiner notes that Brothers determines similarity between kernels based on the difference being less than the similarity criterion [0055-0057], the examiner interprets that similarity criterion to be the claimed predetermined threshold.
storage for storing the composite kernel ([0042] The modified neural network may be output and stored for subsequent use. The examiner notes that Brothers goes further in defining what output means ([0096] As defined herein, the term "output" means storing in physical memory elements).
However, Brothers fails to explicitly teach wherein generating the composite kernel comprises determining a difference between a first of the plurality of replicated kernels and a second of the plurality of replicated kernels, and fails to explicitly teach when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel.
On the other hand, Worthington teaches wherein generating the composite kernel comprises determining a difference between a first of the plurality of replicated kernels and a second of the plurality of replicated kernels ([Col. 9, Line 8] If the filter specifies substantially the same filter kernel for Subsequent pixels in a sequence ('Yes' branch of decision 240), the system specifies a difference kernel for the sequence (step 250). The difference kernel is defined based on local differences between two kernels that are defined by the same filter kernel centered at two different center locations. The examiner notes that Brothers/Fishel and Worthington are considered analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers/Fishel’ computation reduction model to incorporate wherein generating the composite kernel comprises determining a difference between a first of the plurality of replicated kernels and a second of the plurality of replicated kernels as taught by Worthington [Col. 9, Line 8] to process electronic depth of field filtering of an image [Col. 1, Line 44]).
Furthermore, Van Nostrand teaches when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel [Col. 5, Line 45]  As noted above, a preferred interpolation kernel for continuous tone images is cubic convolution, and a preferred interpolation kernel for alphanumeric text is replication. Since continuous tone images are characterized by smoothly changing density levels, and alphanumeric text is characterized by abrupt transitions from black to white, the interpolation kernel selector 15 operates by examining the difference between successive signal values (P or P'), and employing cubic convolution when the differences are below a predetermined threshold, and replication when the differences exceed the predetermined threshold. The examiner notes that Brothers/Fishel/Worthington and Van Nostrand are considered analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers/Fishel/Worthington’ computation reduction model to incorporate when the difference exceeds a predetermined threshold, the composite kernel is the second replicated kernel as taught by Van Nostrand [Col. 5, Line 45] to select the appropriate kernels for different tasks such as continuous tone images and alphanumeric text).

Regarding claim 19 Brothers teaches The system for compressing kernels according to Claim 15, wherein the detection module is a driver of a processing unit ([0020] Neural network analyzer 105 may be implemented as a data processing system executing suitable software. Brothers goes further in explaining how the neural network analyzer is used to identify and process convolution kernels ([0022] In one arrangement, neural network analyzer 105 may process convolution kernels within neural network 110. In general, neural network analyzer 105 may identify groups of convolution kernels from neural network 110 that are considered similar, for example, based on a similarity criterion. More particularly, neural network analyzer 105 may identify one or more groups of similar convolution kernels from one or more convolution layers of neural network 110)).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2016/0358068A1), in view of Li (AN EFFICIENT DEEP CONVOLUTIONAL NEURAL NETWORKS MODEL FOR COMPRESSED IMAGE DEBLOCKING – 2017)

Regarding claim 16, Brothers teaches The system of compressing kernels according to Claim 15, wherein the replicated kernels. However, Brothers does not explicitly teach exhibit cyclic rotation.
On the other hand, Li teaches exhibit cyclic rotation ([Page 1323, Para. 2] We use the training set and test set of BSDS500 dataset [16] as our training set. To get more training images, we adopt data augmentation for training set in two steps. Down-sample: Each image is down sampled with factor of 1/1.5, 1/2, 1/2.5, 1/3, 1/3.5 and 1/4. Rotation: each image is rotated by a degree of 90, 180 and 270. The examiner notes that similar kernels would still be similar after undergoing the same data augmentation. For example, if two similar images are reduced by the same factor and rotated by the same angle, they would still be similar. The examiner also notes that undergoing rotations of 90, 180, and 270 degrees represent cyclic rotation. The examiner also notes that Brothers and Li are considered to be analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers’ computation reduction model to incorporate exhibit cyclic rotation as taught by Li [Page 1323, Para. 2] to increase the sample size of the neural network training data sets).

Regarding claim 17, Brothers teaches The system of compressing kernels according to Claim 15, wherein the replicated kernels. However, Brother does not explicitly teach exhibit 90-degree cyclic rotation.
On the other hand, Li teaches exhibit 90-degree cyclic rotation ([Page 1323, Para. 2] We use the training set and test set of BSDS500 dataset [16] as our training set. To get more training images, we adopt data augmentation for training set in two steps. Down-sample: Each image is down sampled with factor of 1/1.5, 1/2, 1/2.5, 1/3, 1/3.5 and 1/4. Rotation: each image is rotated by a degree of 90, 180 and 270. The examiner notes that similar kernels would still be similar after undergoing the same data augmentation. For example, if two similar images are reduced by the same factor and rotated by the same angle, they would still be similar. The examiner also notes that undergoing rotations of 90, 180, and 270 degrees represent cyclic rotation. The examiner also notes that Brothers and Li are considered to be analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers’ computation reduction model to incorporate exhibit 90-degree cyclic rotation as taught by Li [Page 1323, Para. 2] to increase the sample size of the neural network training data sets).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 2016/0358068A1), in view of Sedighi (Histogram Layer, Moving Convolutional Neural Networks Towards Feature-Based Steganalysis – 2017)

Regarding claim 18, Brothers teaches The system of compressing kernels according to Claim 15, wherein a first of the replicated kernels is. However, Brothers does not explicitly teach a mirror of a second of the replicated kernels.
On the other hand, Sedighi teaches a mirror of a second of the replicated kernels ([P.4, Col. 2, Para. 2, Line 9] the PSRM not only uses each random kernel itself but also its rotated and mirrored versions for collecting local statistics. The examiner notes that Brothers and Sedighi are considered to be analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers’ computation reduction model to incorporate a mirror of a second of the replicated kernels as taught by Sedighi [P.4, Col. 2, Para. 2, Line 9] to compactify and further optimize existing features).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hsieh - US6587537
“Hsieh discloses a method for generating an adaptively interpolated projection of an object with an imaging system using two kernels”
Szafranski - Composite Kernel Learning – 2009
“Szafranski discloses the use of composite kernel learning to address group structure among kernels due to distinct components”
Mai - Kernel Fusion for Better Image Deblurring – 2015
“Mai discloses a method to leverage existing blur kernel estimation methods to better support image deblurring”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAMCY ALGHAZZY/Examiner, Art Unit 2128                                                                                                                                                                                                        
 /OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128